IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-52,371-03 & 52,371-04


                    EX PARTE KENNETH BRUCE PERKINS, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
          CAUSE NOS. 644534-B & 644535-B IN THE 174TH DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated sexual assault of a child and sentenced to 30 years’

imprisonment. The Eighth Court of Appeals affirmed his convictions. Perkins v. State, Nos. 08-93-

00305-CR, 08-93-00306-CR (Tex. App.–El Paso, July 14, 1995, no pet.). Applicant filed these

applications for writs of habeas corpus in the county of conviction, and the district clerk forwarded

them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       The habeas records include the trial court’s Orders Designating Issues, filed on March 28,

2017. These Orders direct that the records should not be transmitted to this Court until further

ordered by the trial court. However, the records before us do not contain the court’s orders to

transmit them. Additionally, on Oct. 18, 2019, this Court received Applicant’s Motions for Remand
for Further Proceedings on Applicant’s Unresolved Claims. In them, Applicant alleges that the

parties had scheduled discussions about the merits of the cases, but the habeas records were

forwarded to this Court before the discussions could take place and before the issues could be

resolved.

       The district clerk properly forwarded these applications to this Court under Texas Rule of

Appellate Procedure 73.4(b)(5). However, the applications were forwarded without the trial court

having ordered them to be transmitted. Further, it appears that there may have been ongoing

proceedings in the trial court when the records were forwarded to this Court. We remand these

applications to the trial court to develop the records, complete any evidentiary investigations, and

make findings of fact and conclusions of law as the judge deems appropriate.

       The trial court shall make findings of fact and conclusions of law, if any, within ninety days

from the date of this order. The district clerk shall then immediately forward to this Court the trial

court’s findings and conclusions and the records developed on remand, including, among other

things, affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts

from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be

requested by the trial court and obtained from this Court.



Filed: March 11, 2020

Do not publish